.~:rJY,,:,:s~*:li   ~L:~c:~‘b:!.:.\:I.

                                           December   15, 1972
                                                                    db - 19
      Honorable Henry Rothell                         Opinion No.
                                                                      d@’
                                                                    M-1280
      Administrator
      Texas Employment Commission                     Re:   Whether the Commission
      Austin, Texas 70778                                   may pay for the accumulated
                                                            vacation leave of line item
                                                            employees shown in Items 1
                                                            through 8 of the Texas Em-
                                                            ployment Commission appro-
                                                            priation from Item 9 of the
                                                            Texas Employment Commission
       Dear Mr. Rothell:                                    appropriation.

                             your request for an opinion asks the following question:

                         "1. May the Commission pay for the accumu-
                    lated vacation leave of line-item employees shown
                    in Items 1 through 8 of the Texas Employment Com-
                    mission appropriation from Item 9 of the Texas
                    Employment Commission appropriation, which pro-
                    vides:   'For salaries of classified positions,
                    professional fees and services, part-time and
                    seasonal help, estimated to be $33,495,370.'?

                         '(a) If the answer to question 1 is negative,
                    from what source will the Commission make such
                    payment?

                         "(b) If the answer to question 1 is affirma-
                    tive, may such payment be made on the monthly pay-
                    roll for the month in which the separations occur?"

                  Accumulated vacation entitlement is a vested right of
        State employees and their estates.  Attorney General's Opinions
        M-1075 (19721 and M-1252 (1972). It was held in Attorney General'8
        Opinion M-1252 (1972) that employees for whom line item appropria-
        tions are made may be paid for accumulated time from other salary
        funds.

                              Items 1 through 9 of the appropriation   to the Texas
        Employment             Commission provide:


                                                .-6284-
                                                                      r




Hon.   Henry Rothell, page 2    (M-12.80)



                                     "For the Year Ending
                                           August 31,
                                               1973
                                     -_-------__
       "1. Commissioners (3 at          s     85,500
           $28,500 each)
        2. Administrator                      25,500
        3. Associate Administrator            24,500
        4. Employment Service Director        23,000
        5. Unemployment Insurance             23,000
           Director
        6. Assistant Administrators           42,000
            (2 at $21,000 each)
        7. General Counsel                    21,000
        8. Assistant Attorneys General IV     63,000
            (3 at $21,000 each)
        9. For salaries of classified
           positions, professional fees
           and services, part-time and
           seasonal help, estimated to
           be                             33,495,370"

          In Attorney General's Opinion M-1279  (1972) it was
held that the provisions of Section 7 of Article V of the current
General Appropriations Act relating to "Employees' Vacation and
Leaves" are not applicable to State officials.   Since the Com-
missioners are State officials, terminal vacation pay may not be
allowed these officials.  Items 2 through 8 are line item appro-
priations for salaries of employees.  Therefore payment for ac-
cured vacation time may be paid from other salary funds. Attorney
General's Opinion M-1252 (1972). You are accordingly advised that
such payment may be made from Item 9. Such payment should be sub-
mitted on the monthly payroll for the month in whidh the separation
shall occur. Attorney General's Opinion M-1252 (1972).

                           SUMMARY

            Payment for accrued vacation time for employees
       listed in Items 2 through 8 of the appropriation to
       the Texas Employment Commission may be paid for out
       of Item 9 of the appropriation to the Texas Employ-
       ment Commission.




                                            ney General of Tekas

                               -6285-
Hon. Henry Rothell, page 3     (M-1280)




Prepared by John Reeves
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

W. E. Allen, Chairman
Bob Flowers
J. C. Davis
Marvin Sentell
Bob Gauss
John Grace

SAMUEL D. MCDANIEL
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOLA WHITE
First Assistant




                             -6286-